NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0756-18T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

VICTOR CODY,

     Defendant-Appellant.
_____________________________

                   Submitted April 21, 2020 – Decided May 22, 2020

                   Before Judges Yannotti, Currier and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 12-11-2741.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Andrew P. Slowinski, Designated Counsel,
                   on the brief).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Barbara A.
                   Rosenkrans, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Victor Cody appeals the June 1, 2018 Law Division order

denying his petition for post-conviction relief (PCR), claiming he received

ineffective assistance of trial and appellate counsel. We affirm.

                                       I.

      We briefly summarize the relevant facts. Defendant was convicted of

second-degree conspiracy to commit robbery, N.J.S.A. 2C:5-2 and N.J.S.A.

2C:15-1(b); first-degree robbery, N.J.S.A. 2C:15-1; fourth-degree unlawful

possession of a weapon, N.J.S.A. 2C:39-5(d); and third-degree possession of a

weapon with an unlawful purpose, N.J.S.A. 2C:39-4(d), following a jury trial.

The convictions arose from the robbery of Surjit Singh, an attendant at a gas

station in Newark.

      The trial court imposed a sentence of thirty-years imprisonment with an

eighty-five percent period of parole ineligibility, pursuant to the No Early

Release Act (NERA), N.J.S.A. 2C:43-7.2, and five years of parole supervision

upon release.   The judge also imposed a discretionary extended term for

persistent offenders. We affirmed defendant's convictions and sentence. State

v. Cody, No. A-5204-13 (App. Div. June 20, 2016). The Supreme Court denied

defendant's petition for certification. State v. Cody, 228 N.J. 503 (2017).




                                                                         A-0756-18T2
                                       2
      Thereafter, on April 10, 2017, defendant filed a pro se petition for PCR

alleging ineffective assistance of trial and appellate counsel and seeking an

evidentiary hearing. In his petition, defendant raised the following issues:

            POINT I

            APPELLATE      COUNSEL     WAS        CONSTI-
            TUTIONALLY DEFICIENT FOR FAIL[ING] TO
            RAISE AND CHALLENGE THE INADMISSIBLE
            EVIDENCE ADMITTED AGAINST APPELLANT
            THAT WAS ILLEGALLY SEIZED FROM
            PETITIONER DUE TO "FRUITS OF SUCH AN
            UNLAWFUL ARREST," WHICH VIOLATED BOTH
            THE UNITED STATES AND NEW JERSEY
            CONSTITUTIONS['] GUARANTEE [AND] THE
            RIGHT TO BE FREE FROM UNREASONABLE
            SEARCHES AND SEIZURES.           U.S. CONST.
            AMEND. IV, N.J. CONST. ART.1, 7.

            POINT II

            TRIAL COUNSEL WAS INEFFECTIVE DURING
            THE   PLEA   NEGOTIATIONS  WHEN   HE
            MISADVISED PETITIONER THAT THE VIDEO
            AND CLOTHING EVIDENCE WOULD NOT BE
            USED AGAINST HIM AT TRIAL.

      Specifically, defendant asserted: (1) appellate counsel failed to argue that

the evidence seized by the police officers effectuating his arrest, without a

warrant and absent probable cause, should have been excluded and was not

subject to a "good faith exception"; and (2) trial counsel was ineffective for



                                                                          A-0756-18T2
                                        3
misinforming defendant that evidence obtained from him at the time of arrest

would not be used against him at trial, leading to his rejection of a plea offer.

      In support of his first contention, defendant argued that the Newark police

officers had reasonable suspicion to stop the gold Nissan he was riding in and

being operated by co-defendant Arthur Armstrong, but did not have probable

cause to arrest him. An off-duty fireman, Tashon Brown, was in the gas station's

convenience store when the robbery took place. Brown followed defendant and

co-defendant, his brother Joseph Cody, and observed them removing their

clothing and entering the Nissan driven by Armstrong. Brown called the police

and gave them the license plate number and the location of the vehicle.

Defendant claimed the evidence seized as a result of his arrest should have been

suppressed and appellate counsel's failure to raise this argument on appeal

constituted ineffective assistance.

      Additionally, defendant asserted that his trial counsel was ineffective

during plea negotiations because counsel advised defendant that video evidence

would only be admissible for "show-up identification" and no other purpose at

trial. He also claimed trial counsel led him to believe that evidence obtained at

the time of his arrest would be inadmissible at trial because none of the witnesses

described the clothing he wore, and the $1319 in cash found on him was almost


                                                                           A-0756-18T2
                                         4
double the amount Singh said was stolen. According to defendant, if his trial

counsel had not misled him on these proofs, he likely would have accepted the

ten-year plea deal offered by the State instead of proceeding to trial.

      Defendant was assigned PCR counsel.            In addition to defendant's

arguments, PCR counsel argued that trial counsel was ineffective for failing to

call defendant's friend, Kim Burks, as a witness to explain the source of the

money found on defendant and failing to object to jury instructions after the jury

advised the trial court they were deadlocked.       PCR counsel supplemented

defendant's argument that appellate counsel was ineffective for not raising the

above claims on appeal.

      On April 16, 2018, the PCR court heard oral argument and reserved

decision. On June 1, 2018, the PCR court issued a comprehensive, twenty-five-

page written opinion denying defendant's petition without an evidentiary

hearing. The PCR court considered the merits of each of defendant's claims and

found defendant failed to demonstrate that either his trial counsel or appellate

counsel was ineffective.

      The PCR court held that defendant "failed to establish a prima facie case

in support of any claim" and "an evidentiary hearing would not aid this court in

its decision to deny all of [defendant's] claims."       The PCR court further


                                                                          A-0756-18T2
                                        5
determined that some of defendant's claims were raised, addressed on the merits,

and rejected on direct appeal.

      Ultimately, the PCR court concluded defendant failed to demonstrate that

either his trial counsel or appellate counsel was ineffective. More specifically,

the PCR court found the restraint on defendant's liberty "arose to an

investigative detention, rather than a custodial arrest," pursuant to Terry v. Ohio,

392 U.S. 1 (1968). The PCR court noted that "[s]ome restraint of a suspect's

liberty is inherent in a 'show-up'" and the detention was no longer than

reasonably necessary to facilitate the identification process, which lasted fifteen

minutes. Therefore, the PCR court determined that defendant failed to establish

his trial counsel was ineffective for failing to move to suppress the show -up

identifications under Rule 3:5A.

      The PCR court found defendant was not arrested until Singh identified

him and Joseph Cody as the perpetrators. The PCR court determined that, at

that point, the officer had probable cause to arrest defendant and the cash was

properly seized incident to the arrest. Defendant's clothing was observed under

the plain view exception, being visibly displayed inside the vehicle on the front

passenger floor, when defendant and the two occupants were removed.




                                                                            A-0756-18T2
                                         6
       The PCR court recounted that defendant fully understood the State's plea

offer, which set forth a cutoff date. The only outstanding motion at the time the

plea offer was made was a Wade1 motion challenging Singh's identification. On

the pretrial memorandum signed and initialed by defendant, the PCR court found

he acknowledged that if convicted, the sentence would be life imprisonment,

with a seventeen-year period of parole ineligibility.

       The PCR court noted that had Burks testified at trial, she may have

explained why defendant had a large sum of cash on him at the time of his arrest,

however, her proffered explanation would not "add up." In her certification,

Burks stated she received money from an insurance settlement and gave

defendant $1000 to buy clothing. Singh testified only $600 to $700 was stolen

from him. Addressing trial counsel's decision not to call Burks as a witness, the

PCR court found that a jury could have considered the testimony as

             arguably inculpatory. If [Victor Cody] needed money
             from [Burks] to buy clothing, then he had a motive to
             obtain money from any source, including [the gas
             attendant], by any method, including armed
             robbery. . . . Since her proffered testimony "cuts both
             ways"—it is consistent with both innocence and guilt—
             trial counsel's decision to not use it falls within the wide
             range of presumptively reasonable professional
             assistance.


1
    United States v. Wade, 388 U.S. 218 (1967).
                                                                            A-0756-18T2
                                          7
                  ....

            While larger dollar bills would be consistent with a cash
            out, lower denominations would be consistent with
            robbery proceeds.

            [(Internal citation omitted).]

      Moreover, the PCR court concluded that appellate counsel's failure to

raise these claims on direct appeal did not rise to the level of ineffective

assistance of counsel. On appeal, defendant raises the following points:

            POINT I

            THE PCR COURT SHOULD HAVE HELD THAT
            DEFENDANT'S    RIGHT    TO     EFFECTIVE
            ASSISTANCE OF COUNSEL WAS VIOLATED BY
            HIS ATTORNEY'S FAILURE TO FILE A MOTION
            TO SUPPRESS ALL EVIDENCE OBTAINED AS
            THE RESULT OF AN UNLAWFUL ARREST. (U.S.
            CONST., AMEND. IV, AMEND. VI; N.J. CONST.
            ART. I, ¶ 10).

                  (a) Defendant Is Entitled To Relief Under
                  Controlling Legal Principles Governing
                  Petitions for Post-Conviction Relief
                  Pursuant to Rule 3:22-2 et seq.

                  (b) Defendant Was Arrested When He Was
                  Stopped, Frisked, Handcuffed, Isolated,
                  Placed in the Squad Car and Transported to
                  the Gas Station By Police.

            POINT II



                                                                           A-0756-18T2
                                        8
            THE PCR COURT SHOULD HAVE HELD THAT
            DEFENDANT ESTABLISHED A PRIMA FACIE
            CASE OF INEFFECTIVE ASSISTANCE DURING
            PLEA NEGOTIATIONS.

            POINT III

            THE PCR COURT SHOULD HAVE HELD THAT
            DEFENDANT ESTABLISHED A PRIMA FACIE
            CASE OF INEFFECTIVE ASSISTANCE DUE TO
            TRIAL COUNSEL'S FAILURE TO CALL KIM
            BURKS AS A WITNESS.

            POINT IV

            APPELLATE COUNSEL WAS INEFFECTIVE IN
            FAILING TO RAISE THE FOURTH AMENDMENT
            VIOLATIONS ON DIRECT APPEAL.

            POINT V

            THE PCR COURT ERRED BY DENYING
            DEFENDANT'S REQUEST FOR AN EVIDENTIARY
            HEARING.

                                       II.

      We first turn to defendant's contention that he was denied effective

assistance of trial counsel because his attorney did not file a motion to suppress

evidence obtained at the time of the stop. Defendant argues he was under arrest,

not merely detained, because he was placed against the car, patted down,

handcuffed, and subjected to a show-up identification. We disagree.



                                                                          A-0756-18T2
                                        9
      To prevail on a claim of ineffective assistance of counsel, a defendant

must meet the two-prong test established in Strickland v. Washington, 466 U.S.
668, 687 (1984), and adopted by our Supreme Court in State v. Fritz, 105 N.J.
42, 58 (1987). The first prong of the Strickland test requires a defendant to show

that his or her attorney's performance was deficient. Strickland, 466 U.S. at 687.

      To do so, a defendant must establish that counsel's alleged acts or

omissions fell "outside the wide range of professionally competent assistance."
Id. at 690. This requires a showing "that counsel made errors so serious that

counsel was not functioning as the 'counsel' guaranteed the defendant by the

Sixth Amendment." Id. at 687.

      To satisfy the second prong of Strickland, the defendant "must show that

the deficient performance prejudiced the defense." Ibid. The defendant must

establish "a reasonable probability that, but for counsel's unprofessional erro rs,

the result of the proceeding would have been different." Id. at 694. "These

standards apply to claims of ineffective assistance at both the trial level and on

appeal." State v. Guzman, 313 N.J. Super. 363, 374 (App. Div. 1998) (citations

omitted).

      The test also applies to defendants who reject plea offers and go to trial,

alleging that their decision was due to an attorney's ineffective counseling.


                                                                           A-0756-18T2
                                       10
However, in these cases, specific instances of attorney ineffectiveness existed,

such as assuring a client that the plaintiff had no proof of their case. Lafler v.

Cooper, 566 U.S. 156, 161 (2012).

      Defendant bears the burden of establishing a prima facie case. State v.

Gaitan, 209 N.J. 339, 350 (2012). "[W]e consider [a] [defendant's] contentions

indulgently and view the facts asserted . . . in the light most favorable to him."

State v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999).

      In order to be entitled to an evidentiary hearing, the defendant must

establish a prima facie claim of ineffective assistance of counsel, that there are

material issues of disputed fact that cannot be resolved by reference to the

existing record, and that an evidentiary hearing is necessary to resolve the claims

for relief. R. 3:22-10(b). An evidentiary hearing shall not be granted "if an

evidentiary hearing will not aid the court's analysis of the defendant's

entitlement to post-conviction relief" or "if the defendant's allegations are too

vague, conclusory or speculative." R. 3:22-10(e).

      We review the legal conclusions of a PCR court de novo. State v. Harris,

181 N.J. 391, 420 (2004) (citing Mickens-Thomas v. Vaughn, 355 F.3d 294, 303

(3d Cir. 2004); Hakeen v. Beyer, 990 F.2d 750, 758 (3d Cir. 1993)). The de

novo standard of review applies to mixed questions of fact and law. Ibid. Where


                                                                           A-0756-18T2
                                       11
an evidentiary hearing has not been held, it is within our authority "to conduct a

de novo review of both the factual findings and legal conclusions of the PCR

court . . . ." Id. at 421. We apply that standard here.

      Having    carefully   considered      defendant's   arguments,   we    affirm

substantially for the reasons expressed by the PCR judge in his well-reasoned

written opinion. We add the following comments.

      Defendant's contention that the PCR court erred in rejecting the claim that

his trial counsel was ineffective for not filing a motion to suppress evidence

lacks merit. Here, Brown was in the gas station's convenience store when the

robbery took place. He followed defendant and co-defendant Joseph Cody and

saw them enter the Nissan. Brown called the police and provided them with the

license plate number and the location of the vehicle.

      The police stopped the Nissan and ordered defendant and his brother out

of the car. The PCR court noted that defendant failed to comply with the

officer's commands to show his hands until the officer produced a service

weapon.    Defendants were brought back to the gas station for a show-up

identification. Singh identified defendant and his brother as the perpetrators of

the robbery and assault fifteen minutes after the acts were committed.




                                                                            A-0756-18T2
                                       12
According to Singh, defendant held him while Joseph Cody struck him with a

metal object.

      We are convinced the PCR court properly rejected defendant's argument

and denied the petition. The record supports the PCR court's finding that

defendant and his brother were not arrested until after Singh identified them as

the perpetrators. They were stopped and detained on reasonable suspicion

pending the identification procedure.       The PCR court aptly found that the

detention was no longer than reasonably necessary to facilitate the identification

process.

      We also reject defendant's argument that the PCR court erred in rejecting

the claim that his trial counsel was ineffective by failing to accurately inform

him of the severe sentence he faced if he turned down the plea offer. Defendant

asserted that if his attorney had been forthright about incriminating evidence

being admitted at trial, he would have accepted the State's plea offer and not

proceeded to trial. He claims his attorney told him that the evidence obtained

after his arrest would not be used against him at trial because none of the

witnesses had described the perpetrator's clothing.

      Where it is claimed that trial counsel's mistaken advice regarding potential

sentencing exposure caused a defendant to reject a plea offer and proceed to


                                                                          A-0756-18T2
                                       13
trial, the defendant establishes prejudice under the second prong of the

Strickland standard by demonstrating that he would have accepted the plea offer

if he had been aware of his sentencing exposure, that his guilty plea would have

been accepted by the court, and that the conviction and sentence he would have

received under the plea offer would have been less severe than those resulting

from the trial. Lafler, 566 U.S. at 161.

      As the PCR court correctly found here, defendant "fully understood the

full extent of the plea offer before he decided to reject it." Page three of the pre-

trial memorandum was executed on the plea cutoff date and stated the only

outstanding pretrial motion was the Wade hearing. Additionally, the PCR court

noted there was no prejudice concerning defendant's understanding as to

whether he could continue to litigate the suppression of physical evidence seized

because "those motions lacked merit."           The PCR court concluded that

defendant's clothing was properly obtained pursuant to the plain view doc trine.

The record supports the court's finding.

      There is also no merit to defendant's contention that his trial counsel

should have called Burks as a witness. The record supports the PCR court's

finding that trial counsel reasonably decided, as a matter of trial strategy, not to

call Burks because the $1000 that she allegedly gave defendant would not have


                                                                             A-0756-18T2
                                        14
explained where defendant got the other $319 found on his person. We discern

no error.

      Finally, defendant contends the PCR court wrongly rejected his claim that

his appellate counsel was ineffective by not raising the alleged Fourth

Amendment violations on direct appeal. We are unpersuaded by this argument.

The PCR court determined appellate counsel was not obligated to raise a

meritless argument, including that the investigative detention violated

defendant's Fourth Amendment rights.       The PCR court held that appellate

counsel was not required to assert "contentions that are palpably and clearly

unmeritorious." State v. Kyles, 132 N.J. Super. 397, 401 (App. Div. 1975). We

are convinced that the PCR court correctly determined that defendant had not

been denied the effective assistance of appellate counsel.

      For these reasons, we conclude that defendant failed to establish a prima

facie claim of ineffective assistance of trial counsel and appellate counsel. As

to defendant's remaining arguments, we are convinced from our review of the

record that they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(2).




                                                                        A-0756-18T2
                                      15
      Accordingly, an evidentiary hearing was not necessary to resolve

defendant's petition, and we affirm the PCR court's denial of defendant's petition

for PCR.

      Affirmed.




                                                                          A-0756-18T2
                                       16